Tom Glaze, Justice, dissenting. I dissent from that part of the majority opinion that reverses the trial court’s decree quieting title to the surface rights of Section 6 in appellee, Albert W. Eason. The majority cites several cases which I simply feel are not applicable to the situation before us. More importantly, however, I believe the majority is reversing the chancellor when the record clearly supports the holding he reached. Before analyzing the cases relied on by the majority, I will discuss first those relevant facts that I believe support the trial court’s holding that title to Section 6 should be quieted in appellee, Albert Eason, because he is record title owner of it and held it adversely under color of title. The property in dispute, Section 6, was originally owned by S. S. Eason, who died leaving fifteen heirs. Those heirs included Albert’s father, John. The other heirs are appellants in this appeal. The taxes on Section 6 were delinquent in 1959 and in November 1962, the property was sold to H. M. Mclver, an admitted stranger to the title. Albert subsequently paid Mclver $250.00 for the property, but requested Mclver deed it to his father, John, which was done on January 18,1963. The next day, January 19,1963, John deeded the property to Albert. John died later that same year. After having been deeded the Section 6 property, Albert was assessed taxes on it and he commenced paying them in 1963; he did so annually up to the time he brought this quiet title action in 1982. Albert said that every time he contacted one of the appellants and this property was mentioned, he referred to the fact that his father and mother had deeded him this 80-acre tract. While two of the appellants denied any knowledge that Albert had claimed the property, Albert offered proof that belied such lack of knowledge. For example, appellant Ruby Barr testified Albert had never notified her that he claimed title to Section 6, but Albert undisputably refunded tax monies to Ruby’s husband, Sherman, for taxes the Barrs mistakenly paid on Section 6 for the years 1963 and 1972. Albert first reimbursed the Barrs in November 1964, for the 1963 taxes, and then reimbursed them again in October 1973, for the 1972 taxes. Another instance reflecting appellants’ knowledge that Albert was claiming Section 6 occurred when Albert was farming timber on the property and had difficulty in locating a buyer. He said J. B. Eason, one of the appellants, had informed him of a man who would be willing to buy the timber, and when telling Albert this, Albert said J. B. claimed no interest in the timber but was merely acting as a friend. That testimony was not rebutted. In fact, J. D. Eason’s wife, Myrtis, conceded at the trial below that her husband had told her timber had been cut on Section 6—an admission which tended to corroborate (or at least is consistent with) Albert’s testimony concerning his conversation with J. B. Finally, there is no dispute that the acreage in question was unimproved and unenclosed. John Dobbins, a U.S.D.A. Soil Conservation Service employee, testified the property was mostly culled hardwood with scattered pines and was good for tree farming. Dobbins said that Albert had made substantial improvements to the land which increased its value about $100.00 to $150.00 per acre. Based upon the foregoing evidence, the chancellor was justified in finding Albert had acquired title to Section 6. See Ark. Stat. Ann. § 37-102 (Repl. 1962) (person who holds unimproved and unenclosed property under color of title and pays its taxes for at least seven years is deemed to be in possession); see also Ark. Stat. Ann. § 37-103 (Repl. 1962). The majority court asserts the chancellor was wrong, and, in support of its position, relies on cases I feel are not controlling or applicable to the situation posed here. First, the majority cites Zimmerman v. Franklin County Bank, 194 Ark. 554, 105 S.W.2d 1074 (1937) for the general rule that a person who is in possession and receiving benefits from the property cannot acquire title by permitting the property to sell for taxes and then buying it at a tax sale. Here, Albert Eason was not in possession of Section 6, nor was he receiving benefits from it at the time the property went into tax default and was sold to Mclver. Neither was he in possession nor was he receiving benefits when he paid Mclver for the property, and requested Mclver to convey title to Albert’s father, John. In addition, the record in no way reflects that John possessed or received any benefits from Section 6 either before or during this time of tax sale or when he received title from Mclver. The rule in Zimmerman simply does not apply to the facts in this case. Even if we were to stretch the rule, so-to-speak, and infer from the facts that John enjoyed some benefit from the property at the time it was sold for taxes and redeemed in his name, the most that situation would pose is whether these transactions or conveyances involved fraud. For example, in Lewis v. Fidelity Savings & Trust Co., 207 Ark. 433, 181 S.W.2d 22 (1944), this court, quoting from Renn v. Renn, 207 Ark. 147, 179 S.W.2d 657 (1944), said: “Where property is allowed to forfeit for taxes, and then some member of the family (or other confederate) acquires a deed from the state or taxing agency, equity will examine the transaction to see if it was a fraudulent conveyance; and upon ascertaining such to be the fact, then the purchaser will be held a trustee, or the entire transaction will be held a redemption by the original owner.” Here, the trial judge made no mention of fraud, not surprisingly so, because no one alleged or even suggested fraud when this cause was tried below. In sum, I must reach the result, based upon the record and facts before us, that the redemption rule related in Zimmerman cannot be used to defeat Albert Eason’s claim to Section 6. Next, the majority cites Smith v. Smith, 210 Ark. 251, 195 S.W.2d 45 (1946) and the rule that a redemption by one tenant in common or one of several cotenants inures to the benefit of all, in the absence of special circumstances or waiver. That rule is not applicable here either because Albert was not a cotenant or tenant in common. Of course, John, Albert’s father, was a cotenant of the appellants. To again summarize the evidence, McIver purchased Section 6 at the tax sale, and later deeded it to John, a cotenant of appellants; John, a day after acquiring title to the property, then deeded it to Albert, who was not a cotenant, but the son of one. There is no need to reiterate what occurred after Albert obtained record title to the property except to say he paid its taxes for twenty-two years, improved and farmed it and apprised some of the appellants, at least, that his father and mother conveyed the property to him and he made claim to it. Based on this evidence, the trial judge, apparently resolving the doubts or credibility issues in Albert’s favor, quieted title in him to Section 6. Again, appellants alleged no fraud on John’s or Albert’s behalf and the trial judge found none. Finally, the majority cites McGuire v. Wallis, 231 Ark. 506, 330 S.W.2d 714 (1960) for the point that this court has on one occasion, at least, treated the son of a cotenant-heir as if he, too, were a cotenant. That being so, the majority says the rule that “the possession of one tenant in common is presumed to be the possession of all” is applicable and that Albert merely held or possessed Section 6 for all heirs, viz., the appellants. McGuire, of course, did not involve unimproved property or § 37-102, supra; but, more importantly, its holding turned on whether the son (Clovis) or his father (Allie—a cotenant) held the subject property adversely to the other heirs-cotenants. The McGuire court, in its review of the record, found no proof of any acts so as to charge the other heirs with knowledge of Clovis’s (or Allie’s) adverse claim. I submit that, clearly, is not true in the instant case, and the evidence I set forth earlier supports the conclusion that the appellants here did have knowledge of Albert’s claim. Another case, again not involving unimproved property or § 37-102, is Watkins v. Johnson, 237 Ark. 184, 372 S.W.2d 243 (1963), wherein this court correctly considered the situation where the son of a cotenant went into possession of disputed property. There, this court alluded to a long line of cases where we held when a cotenant executes a deed to a stranger to the title, describing the entire land, and such grantee enters into exclusive possession under the deed, then such deed constitutes color of title, and such entry commences the running of limitation in favor of the grantor and against all the other cotenants of the grantor. See Landman v. Fincher, 196 Ark. 609, 119 S.W.2d 521 (1938) and Parsons v. Sharpe, 102 Ark. 611, 145 S.W. 537 (1912). The Watkins court determined W. H. Johnson was a cotenant with the heirs of Lewis Watkins but that Johnson sold the parties’ property in its entirety to his son, A. W. Johnson, who took possession of it and paid taxes on it. The court held that even though A. W. Johnson was a first cousin of the Watkins children, nevertheless A. W. Johnson was a “stranger to the title” because he was not a privy of the Watkins heirs. Consistent with the holding in Watkins, Albert, in the case at hand, clearly was a stranger to the title when his father conveyed all of the Section 6 property to him. In conclusion, the majority indicates that Albert said that he did not know if the heirs (appellants) knew he claimed the property and that Ruby Barr was the only heir he claimed to have notified of his adverse claim. Actually, Albert was steadfast throughout his testimony that he had made known to appellants that he claimed ownership to the property. After having said so earlier in his testimony, he was again asked, “Is there any doubt in your mind that the members of the second family (appellants) knew that you claimed ownership of that 80 (acres)?” Albert responded, “I don’t think so. I don’t see how it could be, but I can’t answer the question. You will have to ask them, sir.” Obviously, the chancellor believed Albert’s testimony that appellants knew he claimed ownership and evidence exists in the record for him to have inferred and found as much. It is not within this court’s province to reverse a trial judge by drawing a different inference unless the judge’s finding was clearly erroneous. On this same point, Albert testified he had contacted other heirs regarding his claim to the property, and from the evidence, it is obvious appellants Ruby and Sherman Barr and J. B. and Myrtis Eason had some knowledge of Albert’s claim. From the evidence, the chancellor had every right to infer more than Ruby Barr knew of Albert’s claim. In my opinion, the record clearly reflects that Albert acquired record and color of title to the disputed property and appellants had chargeable knowledge that he was holding the property adversely, claiming title and paying taxes on it. At the least, I am unable to say the chancellor was clearly wrong in so finding. Holt, C.J., and Hays, J., join in this dissent.